BY THE COURT.
This case was presented upon motion of James Spires for leave to be made a party defendant and to litigate certain questions. Spires, it seems, had a claim against the Great American Mutual Indemnity Co. and a proceeding pending in the Common Pleas Court for a judgment against that Company.
The Court of Appeals in overruling Spires’ motion held:
1. The purpose of this motion is to re-litigate the question as to the jurisdiction of this court to appoint Harry L. Conn as Superintendent of Insurance, liquidator of the affairs of this concern.
2. When this question was first raised, a *747petition in error was taken to the Supreme Court for the purpose of having the question of this court’s jurisdiction reviewed and determined.
Attorneys- — Matthew L. Bigger for Spires; C. C. Crahbe, Atty. Gen., and C. S. Younger, Asst. Atty. Gen., for Conn; all of Columbus.
3. The Supreme Court rendered an opinion which sustained the jurisdiction of the Court of Appeals upon the ground that the action was a quo warranto case.
4. The conclusion cannot be escaped that the Supreme Court held that the Court of Appeals had power and. jurisdiction to appoint Harry L. Conn, liquidator under the statute providing for such appointment.
5. To permit a re-litigation of the same questions which have been heretofore determined, would be unwise and unprofitable and add to the expense of the liquidation of The affairs of the company.
Motion overruled.
(Allread, Ferneding & Kunkle, JJ., concur.)